UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 7878 Dreyfus LifeTime Portfolios, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: July 1, 2012-June 30, 2013 Item 1. Proxy Voting Record Dreyfus Lifetime Portfolios, Inc. Dreyfus LifeTime Portfolios, Inc. – Growth and Income Portfolio liquidated on December 5, 2012. DLP Growth and Income Portfolio ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: NOV 01, 2012 Meeting Type: Annual Record Date: SEP 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Boeckmann For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Mollie Hale Carter For For Management 1.4 Elect Director Terrell K. Crews For For Management 1.5 Elect Director Pierre Dufour For For Management 1.6 Elect Director Donald E. Felsinger For For Management 1.7 Elect Director Antonio Maciel For For Management 1.8 Elect Director Patrick J. Moore For For Management 1.9 Elect Director Thomas F. O'Neill For For Management 1.10 Elect Director Daniel Shih For For Management 1.11 Elect Director Kelvin R. Westbrook For For Management 1.12 Elect Director Patricia A. Woertz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings CA, INC. Ticker: CA Security ID: 12673P105 Meeting Date: AUG 01, 2012 Meeting Type: Annual Record Date: JUN 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jens Alder For For Management 2 Elect Director Raymond J. Bromark For For Management 3 Elect Director Gary J. Fernandes For For Management 4 Elect Director Rohit Kapoor For For Management 5 Elect Director Kay Koplovitz For For Management 6 Elect Director Christopher B. Lofgren For For Management 7 Elect Director William E. McCracken For For Management 8 Elect Director Richard Sulpizio For For Management 9 Elect Director Laura S. Unger For For Management 10 Elect Director Arthur F. Weinbach For For Management 11 Elect Director Renato (Ron) Zambonini For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Outside Director Stock Awards For For Management in Lieu of
